Citation Nr: 0207786	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for irritable bowel 
syndrome.

(The issues of entitlement to service connection for 
hypertension, hypertensive heart disease, tinea pedis, 
onychomycosis, and a breathing disorder and entitlement to a 
compensable evaluation for fungus Candida will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran's service included a period of active duty from 
January 1991 to April 1991, with service in Operation Desert 
Shield and Operation Desert Storm.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1998 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board is undertaking additional development on the issues 
of entitlement to service connection for hypertension, 
hypertensive heart disease, tinea pedis, onychomycosis, and a 
breathing disorder and entitlement to a compensable 
evaluation for fungus Candida pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
providing the notice and reviewing any response thereto, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for irritable 
bowel syndrome (IBS) has been developed.

2.  The veteran currently suffers from irritable bowel 
syndrome, a medically unexplained chronic multisymptom 
illness, which is manifested by frequent complaints of 
diarrhea.


CONCLUSION OF LAW

Irritable bowel syndrome is a medically unexplained chronic 
multisymptom illness which is presumed to have been incurred 
as a result of service in the Persian Gulf.  38 U.S.C.A. §§ 
1110, 1117, 1118 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.317 (2001); see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001).  The law provides that VA has duties to 
notify and assist claimants.

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  With respect to the claim 
for service connection for irritable bowel syndrome, the 
veteran has not referenced, nor does the evidence show, the 
existence of any additional medical evidence that is not 
presently associated with the claims folder.  Accordingly, 
VA's duty to assist the veteran in this regard is satisfied.  
38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate her claim by means of a 
June 2001 letter from the RO, as well as a statement of the 
case and supplemental statements of the case issued during 
the appeals process.  Accordingly, the Board finds that the 
duty to inform the veteran of required evidence to 
substantiate her claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination or opinion when such examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded VA examinations in 1996, 1997, and 
2000. 

The RO has completed all development of the claims for 
service connection for irritable bowel syndrome that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information she can obtain/submit herself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim.

Background:  The veteran served on active duty with the U.S. 
Air Force with a Military Occupational Specialty (MOS) of 
medical service technician.  Service personnel records show 
that she served in Operation Desert Shield and Operation 
Desert Storm from January 7, 1991, to March 23, 1991.

Post-service VA outpatient treatment records dated from 
October 1994 to January 1999 show that the veteran complained 
of chronic diarrhea.  An October 1994 VA outpatient treatment 
record indicates that the veteran complained of diarrhea.  
She could not remember when her symptoms began.  A diagnosis 
of "diarrhea ? etiology" is noted.  Similarly, a November 
1994 VA psychiatric treatment records notes that the veteran 
complained of chronic diarrhea with urgency. 

In March 1997, the veteran underwent a VA general medical 
examination.  The examiner noted that her past medical 
history was significant for a colonoscopy in 1995.  She was 
told that she had polyps, but the biopsy was negative.  She 
noted that she had been previously diagnosed with irritable 
bowel syndrome.  She complained of diarrhea when she returned 
from the Persian Gulf with present complaints of "on and 
off" diarrhea.  The examination report notes that this 
condition had improved.  A diagnosis of chronic diarrhea and 
irritable bowel syndrome was rendered.  

A June 1997 VA outpatient treatment record indicates that the 
veteran had irritable bowel syndrome that was under control.  
A May 1998 VA outpatient treatment record indicates that 
treatment for irritable bowel syndrome (IBS).  The veteran's 
symptoms were improved with Metamucil.    

The veteran testified at a March 1999 hearing before a RO 
hearing officer and a May 2002 hearing before the undersigned 
Member of the Board sitting at the RO that she developed 
diarrhea when she arrived home after service in the Persian 
Gulf.  She could not recall if she had this condition during 
active service.  She took over the counter medication such as 
Citrucel, Imodium AD, and Fibercon for this condition. 

Legal Criteria:  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
1991).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more within a prescribed period, 
and which, by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration 
of a veteran's claim under this regulation does not preclude 
consideration of entitlement to service connection on a 
direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  See 38 C.F.R. § 
3.317(b).  Compensation availability has recently been 
expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Section 202(b) of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-1-3, 115 Stat. 976 (2001).

Analysis:  An as initial matter, the evidence shows that the 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War from January to April 1991.  She 
therefore qualifies as a Persian Gulf veteran.

Post-service VA medical records show that the veteran's 
chronic diarrhea was considered to be a manifestation of 
irritable bowel syndrome.  Irritable bowel syndrome is a 
medically unexplained chronic multiple symptom illness.  
Therefore, it is a qualifying chronic disability.

Diagnostic Code 7319 provides criteria for rating irritable 
colon syndrome.  Pursuant to this code, a 10 percent rating 
is warranted for moderate irritable colon syndrome manifested 
by frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating requires manifestations such 
as diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  The evidence shows 
that the veteran presents frequent complaints of diarrhea.  
In the opinion of the Board, the evidence reflects that the 
veteran's manifestations of irritable bowel syndrome would 
warrant a compensable rating.  Accordingly, the evidence 
supports the claim of service connection for irritable bowel 
syndrome on a presumptive basis.


ORDER

Entitlement to service connection for irritable bowel 
syndrome claimed as an undiagnosed illness is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

